Citation Nr: 1828078	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-34 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for coronary artery disease.

2.  Entitlement to a rating in excess of 20 percent for diabetes.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk (Agent)


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to June 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal.

The Veteran initially filed a TDIU application via an October 2012 statement.  The Veteran filed a formal TDIU application that is dated March 12, 2012 but was received by VA in August 2013.  The Veteran listed he last worked as a supervisor for Michelin Tire Company in December 2007.  

In his October 2012 statement, the Veteran listed his service-connected diabetes and peripheral neuropathy of the upper and lower extremities as the disabilities that prevent him from following any substantially gainful occupation.  In a February 2013 statement, the Veteran also listed his service-connected coronary artery disease as a disability that prevents him from following any substantially gainful occupation.  In the November 2013 notice of disagreement and statements in July 2014 and October 2014, the Veteran's agent stated VA must consider all of the Veteran's service-connected disabilities when considering the Veteran's claim for entitlement to TDIU.  

The Veteran most recently underwent a VA examination for his service-connected urinary tract condition in May 2015 where the VA examiner noted the functional impact of the Veteran's urinary incontinence is that the Veteran cannot be far from a bathroom due to difficulties with incontinence.  Following a February 2013 VA examination for the Veteran's coronary artery disease, the examiner opined the functional impact of the Veteran's coronary artery disease is that he stays fatigued and short of breath, so he has a lot of trouble working.  Following an August 2013 VA examination for the Veteran's coronary artery disease, the examiner opined the functional impact of the Veteran's coronary artery disease is the Veteran would be limited in those occupations that require physical activity at high level of intensity such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  Following the August 2013 VA examination for the Veteran's peripheral neuropathy of the upper and lower extremities, the VA examiner opined the functional impact of the bilateral upper and lower extremity peripheral neuropathy is that the Veteran would be limited in those occupations that would require extreme temperature variations or moist areas.  Further, the examiner stated prolonged standing could increase complications, so reassignment to a more sedentary position may be required.  The examiner stated the use of gloves and appropriate footwear may be necessary and that he should avoid direct skin exposure to chemicals since he has lost sensation of the feet and hands.  However, these examiners were only requested to address the impact that the Veteran's urinary incontinence, bilateral upper and lower extremity peripheral neuropathy, and coronary artery disease alone would have on the Veteran's ability to work.  Therefore, additional development is needed for the Veteran's TDIU claim to determine the collective functional impairment caused by the Veteran's service-connected disabilities.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (the need for an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board").

As additional development is required to determine the functional impairment of the Veteran's service-connected disabilities as they relate to the Veteran's TDIU claim, the issues of an increased rating for diabetes and coronary artery disease are inextricably intertwined with the TDIU claim since the additional development may provide evidence pertinent to the current severity of these service-connected disabilities.  Thus, the increased rating claims are remanded along with the claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from January 2015 onward. 

Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claims, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination or examinations with an appropriate examiner or examiners to assess the current severity of his service-connected disabilities and determine the functional impairment from them.  His electronic claims file must be made available to the examiner(s) for review in connection with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  

After completing all indicated tests and studies, the examiner is to respond to the following:

The examiner is requested to provide an opinion on the functional impairment caused by the Veteran's service-connected disabilities (bladder leakage with frequent urination associated with diabetes, bilateral upper extremity peripheral neuropathy, posttraumatic stress disorder, diabetes, bilateral lower extremity peripheral neuropathy, coronary artery disease, fecal leakage associated with diabetes, bilateral lower extremity peripheral vascular disease associated with diabetes, erectile dysfunction associated with diabetes, and bilateral foot onychomycosis toenails associated with diabetes). 

In so doing, the examiner should take into consideration his level of education, special training, and previous work experience, as reflected by the evidence of record.  The examiner must not consider his age or any impairment caused by nonservice-connected disabilities.

The examiner should provide a complete rationale for any opinion(s) rendered.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After the Veteran and his agent have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




